Case 4:20-cv-11921-DHH Document 1-1 Filed 10/26/20 Page 1 of 10




                                                                  Exhibit A
               Exhibit A
Case 4:20-cv-11921-DHH Document 1-1 Filed 10/26/20 Page 2 of 10
Case 4:20-cv-11921-DHH Document 1-1 Filed 10/26/20 Page 3 of 10
Case 4:20-cv-11921-DHH Document 1-1 Filed 10/26/20 Page 4 of 10
Case 4:20-cv-11921-DHH Document 1-1 Filed 10/26/20 Page 5 of 10
Case 4:20-cv-11921-DHH Document 1-1 Filed 10/26/20 Page 6 of 10
Case 4:20-cv-11921-DHH Document 1-1 Filed 10/26/20 Page 7 of 10
Case 4:20-cv-11921-DHH Document 1-1 Filed 10/26/20 Page 8 of 10
Case 4:20-cv-11921-DHH Document 1-1 Filed 10/26/20 Page 9 of 10
Case 4:20-cv-11921-DHH Document 1-1 Filed 10/26/20 Page 10 of 10
